EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 
Claim 1 has been amended as follows:

A method of firing a medium caliber round of ammunition at variable velocities and trajectories, comprising: providing a medium caliber ammunition round (10) disposed within a firing chamber (14) of a rifle, the ammunition round (10) comprising a grenade (12), and a cartridge (20), the cartridge having a longitudinal axis (30), a front case (22) having a forwardly extending flange (23) and channels (44) through walls of the front case [walls] parallel to the longitudinal axis (30) [where] , the grenade (12) being seated within the flange, and a rear case (24) with a primer opening (28), a cylinder (42) in axial alignment with the cartridge (20) having a chamber therein and vents (43) about peripheral interior walls of the cylinder [cylinder's peripheral interior walls], the vents (43) extending radially outward through the cylinder walls and being in fluid communication with the channels (44), a hollow piston (40) in axial alignment with the cartridge (20) and slideably disposed within the cylinder (42) chamber and having a cavity (41) facing the primer opening (28), the piston (40) having a combustible compound (50) disposed within the cavity (41) for creating a combustion gas (52) upon ignition, the piston (40) further being movable between a first position in which [the] a rear of the piston is adjacent [the] a rear inner a front of the piston sits flush with [the cylinder (42) forward end] a forward end of the cylinder (42) and is further in contact with [the] a rearmost portion of the grenade (12), and a second position where the piston (40) is extended forward beyond the cylinder (42) forward end and the cylinder vents (43) into [the] a second chamber (45), such that the vents (43) are exposed within the cylinder (42), a variator collar (26) disposed on the cartridge between the front case (22) and the rear case (24), the variator collar (26) being adjustable between a first position reducing fluid flow between the vents and channels and a second position increasing fluid flow between the vents and channels within the front case; adjusting the variator collar (26) to a position between the first position and the second position; striking [the] a primer (28) within the rifle to ignite the combustion compound (50); igniting the combustible compound (50) within [the] an opening of the piston (40) [opening] to create the combustion gas (52); propelling the piston (40) through the cylinder (42) chamber from the piston first position toward the piston second position to move the grenade (12) forward to form the second chamber (45) forward of the front case; continuing to move the piston (40) forward to the piston second position to expose the vents (43) in the cylinder (42); causing the gas (52) to flow from the vents (43) within the cylinder (42) through the channels (44) to the second chamber (45) formed forward of the front case via [the] a gas flow volume, the rate of volume established by the position of the variator collar (26); imparting thrust to the grenade by the propelling piston and subsequent gas flow; and firing the grenade (12) out of the cartridge (20).






2. A medium caliber round of ammunition capable of being fired at variable velocities and trajectories, comprising: a medium caliber ammunition round (10) disposed within a firing chamber (14) of a rifle, the ammunition round (10) comprising a grenade (12), and a cartridge (20), the cartridge having a longitudinal axis (30), a front case (22) having a forwardly extending flange (23) and channels (44) through walls of the front case [walls] parallel to the longitudinal axis (30) [where] , the grenade (12) being seated within the flange, and a rear case (24) with a primer opening (28); a cylinder (42) in axial alignment with the cartridge (20) having a chamber therein and vents (43) about peripheral interior walls of the cylinder [the cylinder's peripheral interior walls], the vents (43) extending radially outward through the cylinder walls and being in fluid communication within the channels; a hollow piston (40) in axial alignment with the cartridge (20) and slideably disposed within the cylinder (42) chamber and having an opening facing the primer opening (28), the piston (40) having a combustible compound (50) disposed within the opening of the piston for creating a combustion gas (52) upon ignition, the piston (40) further being movable between a first position in which [the] a rear of the piston is adjacent [the] a rear inner wall of the rear case (24) and [the] a front of the piston sits flush with a forward end of the cylinder (42)  [the cylinder (42) forward end] and in contact with [the] a rearmost portion of the grenade (12), and a second position where the piston 40 is extended forward beyond the cylinder (42) forward end and the cylinder vents (43) into [the] a second chamber (45), such that the vents (43) are exposed within the cylinder (42); and a variator collar (26) disposed on the cartridge between the front case (22) and the rear case (24), the variator collar (26) being adjustable between a first position reducing fluid flow between the vents and channels and a 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a grenade containing ammunition round capable of being fired at variable velocities (and the associated method of firing the ammunition), most notably the feature of the variator collar disposed on the cartridge between the front case and the rear case, the variator collar being adjustable between a first position reducing fluid flow between the vents and channels and a second position increasing fluid flow between the vents and channels within the front case, in combination with the other structure and structural relationships as recited in independent claims 1 and 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641